Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Solly et al (Assay and Drug Development Technologies, 2004, Vol. 2, pp. 363-371, cited in a prior action) teach a real-time cell electronic sensing technology applied to cell based arrays (title).    Solly et al teach an impedance-based, real-time electronic sensing system useful for biological assays including cell proliferation, cytotoxicity, cell growth inhibition and apoptosis (page 364, bridging paragraph between the first and second columns).  Solly et al teach that the biological status of the cells in the array, including cell viability, cell number, cell morphology and degrees of adhesion will affect the measurement of impedance (page 366, lines 20-27 under the heading “Principle of RT-CES”).  Thus the measurement of cell adhesion or attachment required by the instant claims, is part of the measurement of impedance.  Solly et al teach the measurement of the blockade of cellular mitosis using U2OS osteosarcoma cells exposed to paclitaxel by measurement of impedance and the induction of cell apoptosis using A2780 human ovarian cells exposed to doxorubicin  by measurement of impedance (page 369).  Thus Solly et al teach a diseased cell sample which is a cancer cell line and the measurement of impedance of the cells in the presence and absence of a therapeutic agent rather than a receptor ligand agonist.  Solly et al do not teach or suggest administering a targeted therapeutic agent that targets a cellular signaling pathway wherein the cellular signaling pathway is selected by a method comprising the determination that a signaling pathway was functional in diseased cells derived from a subject measuring the impedance, adhesion or attachment of the subject’s diseased cells in the presence and absence of a receptor ligand known to agonize the signaling pathway. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643